DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 29 September 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 08 March 2022 is acknowledged.
Applicant’s response declared that Claims 6, 7, 11 – 13 and 17 read on the elected species, however the examiner disagrees that Claims 13 and 17 read on the elected species for the following reason.  In Claim 13, the “protruding portion” is not present in the elected Species E (Figure 20), it is present in the non-elected embodiments such as Figures 13 – 15 (Species G and H, element 112).  Therefore Claim 13 is also withdrawn from further consideration as being drawn to a nonelected species.  Further, since Claim 17 depends on Claim 13, Claim 17 is also withdrawn from further consideration as being drawn to a nonelected species.
In summary, Claims 1 – 5, 8 – 10 and 13 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2022.  Claims 6, 7, 11 and 12 will be examined on the merits.

Claim Objections
Claims 6, 7, 11 and 12 are objected to because of the following informalities:
In Re Claim 6, the phrase “third film valve” in Line 21 and Line 23 implies the presence of a first / second film valve, however no first or second film valve are recited in the claim.  It will be assumed that the phrase is replaced by the phrase --film valve--.
In Re Claim 7, the phrase “third film valve” in Line 2 and Line 4 implies the presence of a first / second film valve, however no first or second film valve are recited in the claim.  It will be assumed that the phrase is replaced by the phrase --film valve--.
In Re Claim 11, the phrase “fifth film valve” in Line 16, Line 25 and Line 28 implies the presence of a first / second film valve, however no first or second film valve are recited in the claim.  It will be assumed that the phrase is replaced by the phrase --film valve--.
In Re Claim 11, the phrase “third vent hole” in Lines 20, 23, 25, 28 and “fourth vent hole” in Lines 22, 23, 25, 28 implies the presence of a first / second vent hole, however no first or second vent hole are recited in the claim.  It will be assumed that the phrases will be replaced by the phrases --first vent hole-- and --second vent hole-- respectively.
In Re Claim 12, the phrase “fifth film valve” in Line 5 implies the presence of a first / second / third / fourth film valve, however no first or second or third or fourth film valve are recited in the claim.  It will be assumed that the phrase is replaced by the phrase --film valve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mou (US Patent 10,955,399 B2).

In Re Claim 6, Mou discloses a pump (Figure 6B; Column 6, Lines 5 – 26) comprising: 
a plate-shaped member including: a vibrating plate (1331) having a piezoelectric element (1334) disposed on one principal surface, a support plate (1332), and a plurality of support members (1333; Column 6, Line 6: “at least one bracket 1333” which implies there can be a plurality of brackets 1333) connecting the vibrating plate (1331) and the support plate (1332) and supporting the vibrating plate (1331) so that the vibrating plate (1331) is configured to vibrate (Column 6, Lines 9 – 12) in a principal surface direction (up-down direction in Figure 6B; Column 7, Lines 55 – 57), and including: a first vent hole (1335) between the plurality of support members (1333) (Figures 6B, 6C; Column 6, Lines 5 – 26); 
a flow path forming member (131) disposed so as to face the plate-shaped member and having a second vent hole (131a) in a portion facing the plate-shaped member (Column 5, Lines 40 – 41); 
a pump chamber (130; Column 7, Lines 43 – 46) provided so as to be surrounded by the plate-shaped member, the flow path forming member, and a side wall member (this is the adhesive whose thickness ensures a gap “h”; Column 7, Lines 20 – 30) connected to the plate-shaped member and the flow path forming member (Column 7, Lines 15 – 19), and having a central space (volume of 130) communicating with the second vent hole (131a) and an outer edge space (Column 8, Lines 39 – 40: “peripheral regions”) communicating with the first vent hole (1335; Column 7, Lines 49 – 51); and 
a film valve (132; portion 132a is the movable portion and portion 132b is the fixed portion) disposed in the pump chamber (130), wherein the film valve is in contact with the vibrating plate (in its position depicted in Figure 6B; Column 8, Lines 18 – 22: “contact and attach on the bulge 1331a”) and the flow path forming member (132a/132b always makes contact with 131) when a pressure in the central space is higher than a pressure in the outer edge space (Column 8, Lines 26 – 32)(132a performs the function of a “film valve” because it opens/closes the communication space of the pump chamber 130).

In Re Claim 7, Mou discloses all the limitations of Claim 6, and Mou further discloses that the film valve (132) is disposed such that the second vent hole (131a) is located within a space surrounded by an outer end of the film valve (132) in a plan view (as seen in Figure 3A, the perimeter of 132 surrounds 131a and the space 131b / 131c that it is a part of, 131b / 131c can be seen in Figure 3B), and is fixed to the flow path forming member (131) so that a portion on a center side becomes deformable (Figure 6B shows that only a central portion 132a deforms, 132b is fixed).

In Re Claim 11, Mou discloses a pump (Figure 6B; Column 6, Lines 5 – 26) comprising: 
a flat (Figure 3B shows the flat shape) plate-shaped member including: a vibrating plate (1331; Figure 3B) having a piezoelectric element (1334; Figure 3B) disposed on one principal surface, a support plate (1332; Figure 3B), and a support member (1333; Figure 3B) connecting an outer edge of the vibrating plate (1331; Figure 3B) and the support plate (1332; Figure 3B) and supporting the vibrating plate (Column 6, Lines 13 – 18) so that the vibrating plate (1331; Figure 3B) is configured to vibrate (Column 6, Lines 9 – 12) in a principal surface direction (up-down direction in Figure 6B; Column 7, Lines 55 – 57);
a flow path forming member (131; Figure 3B) disposed so as to face the flat plate-shaped member as depicted; 
a pump chamber (130; Figure 6B; Column 7, Lines 43 – 46) provided to be surrounded by the flat plate-shaped member, the flow path forming member, and a side wall member (the side wall member is the adhesive whose thickness ensures a gap “h” depicted in Figure 6B; Column 7, Lines 20 – 30) connected to the flat plate-shaped member and the flow path forming member (Column 7, Lines 15 – 19); 
a film valve (132; Figure 6B; portion 132a is the movable portion and portion 132b is the fixed portion) fixed to the flow path forming member (131; Figure 6B) as depicted (Column 7, Line 40: “fixed part 132b”) and disposed in the pump chamber (130; Figure 6B) so as to overlap the vibrating plate (1331; Figure 6B) in a plan view (the plan view is best seen in Figure 3B); 
a first vent hole (1335; Figures 3A and 6B) provided in the flat plate-shaped member; and a second vent hole (131a; Figures 3A and 6B) provided in the flow path forming member (131; Figures 3A and 6B), wherein the first vent hole (1335; Figures 3A and 6B) and the second vent hole (131a; Figures 3A and 6B) are disposed at positions where the film valve (132; Figures 3A and 6B) is sandwiched between the first vent hole (1335; Figures 3A and 6B) and the second vent hole (131a; Figures 3A and 6B) in a plan view (the plan view is best seen in Figure 3A), and the film valve (132; Figure 6B) changes a flow path resistance between the first vent hole (1335; Figure 6B) and the second vent hole (131a; Figure 6B) in accordance with a vibration of the vibrating plate (there is no resistance when the middle communication space of chamber 130 is open and there is resistance when the middle communication space of chamber 130 is closed due to contact between 132 and 1331a {Column 8, Lines 18 – 29}; this is in accordance with what is described by applicant’s specification in paragraph [0031]: “film valve changes the flow path resistance between the third vent hole and the fourth vent hole by switching a mode in which the fifth film valve is in contact with the flow path forming member or the flat plate-shaped member and a mode in which the fifth film valve is not in contact with the flow path forming member and the flat plate-shaped member”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mou (US Patent 10,955,399 B2) in view of Kamper (US Patent 6,033,191 A) and further in view of Saaski (US Patent 5,585,011 A).
In Re Claim 12, Mou discloses a protruding portion (1331a), but this protrusion is not in the vibrating plate (it is in the flow path forming member).
However, Figures 1 – 3 of Kamper disclose a flow path forming member (1) that includes, in a plan view (perpendicular to the view shown in Figure 1), a protruding portion (10), the protruding portion (10) protrudes the vibrating plate (4, 5) at a position where the flow path forming member (1) overlaps the film valve (3; portion that has hole 12 overlaps flow path forming member 1 in the plan view) (Column 4, Lines 61 – 65; Column 5, Lines 2 – 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the protruding portion as taught by Kamper into the flow path forming member adjacent to the film valve of Mou for the purpose of limiting / restricting the maximum deflection of the film valve to avoid the risk of crack formation or rupture as evidenced by Saaski (Column 8, Lines 44 – 46; Column 17, Lines 15 – 18; Column 33, Lines 30 – 33); also note that forming the protrusion in the flow path forming member instead of the one shown on the vibrating plate of Mou is a mere reversal of parts which is considered to involve only routine skill in the art – MPEP 2144.04 (VI-A).

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Cho (PG Pub US 20050089415 A1) discloses vibrating plate (25) and includes a check valve (13) preventing a backflow (paragraph [0034]) from an outside to the pump chamber (40 comprises 10 and 20; see paragraph [0031]) from occurring (this happens when the valve is closed as shown in Figure 4B).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746